UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, 2010 COMMUNITY FINANCIAL SHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-51296 36-4387843 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 357 Roosevelt Road, Glen Ellyn, Illinois 60137 (Address of principal executive offices) (630) 545-0900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Community Financial Shares, Inc. (the “Company”) was held on May 26, 2010.The final results for each of the matters submitted to a vote of stockholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, each for a one-year term or until their successors are elected and qualified, by the following vote: FOR WITHHELD BROKER NON-VOTES William F. Behrmann Penny A. Belke, DDS H. David Clayton Raymond A. Dieter Donald H. Fischer Robert F. Haeger Scott W. Hamer Mary Beth Moran Joseph S. Morrissey John M. Mulherin 2. A non-binding resolution to approve the compensation of the Company’s named executive officers was approved by stockholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 1 3. The appointment of BKD LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 was ratified by stockholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 2, 2010 By: /s/ Eric J. Wedeen Eric J. Wedeen Vice President and Chief Financial Officer
